Exhibit 10.2

 

EXECUTION COPY

 

 

Published CUSIP Number: [                    ]

 

$3,300,000,000

 

CREDIT AGREEMENT

 

Dated as of December 13, 2010

 

among

 

HCP, INC.,

as Borrower

 

THE LENDERS PARTY HERETO FROM TIME TO TIME,

 

UBS AG, STAMFORD BRANCH,

as Administrative Agent,

 

UBS SECURITIES LLC

CITIGROUP GLOBAL MARKETS INC.

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

J.P. MORGAN SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

CITIBANK, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION,

BANK OF AMERICA, N.A.

JPMORGAN CHASE BANK, N.A.

as Co-Syndication Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

21

1.03

Accounting Terms

22

1.04

Rounding

22

1.05

Times of Day

22

 

 

 

ARTICLE II THE COMMITMENTS AND BORROWINGS

22

 

 

2.01

Loans

22

2.02

Borrowings, Conversions and Continuations of Loans

23

2.03

Prepayments

24

2.04

Termination or Reduction of Aggregate Commitments

25

2.05

Repayment

26

2.06

Interest

26

2.07

Fees

27

2.08

Computation of Interest and Fees

27

2.09

Evidence of Debt

28

2.10

Payments Generally; Administrative Agent’s Clawback

28

2.11

Sharing of Payments by Lenders

30

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

30

 

 

3.01

Taxes

30

3.02

Illegality

33

3.03

Inability to Determine Rates

33

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

34

3.05

Compensation for Losses

35

3.06

Mitigation Obligations; Replacement of Lenders

36

3.07

Survival

36

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWING

36

 

 

4.01

Conditions Precedent to Effectiveness

36

4.02

Conditions Precedent to Borrowing

37

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

38

 

 

5.01

Existence, Qualification and Power; Compliance with Laws

38

5.02

Authorization; No Contravention

39

5.03

Governmental Authorization; Other Consents

39

5.04

Binding Effect

39

 

i

--------------------------------------------------------------------------------


 

5.05

Litigation

39

5.06

Environmental Compliance

39

5.07

Margin Regulations; Investment Company Act; REIT Status

39

5.08

Compliance with Laws

40

5.09

Anti-Terrorism Law

40

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

41

 

 

6.01

Financial Statements

41

6.02

Certificates; Other Information

42

6.03

Notices

44

6.04

Payment of Obligations

44

6.05

Preservation of Existence, Etc.

44

6.06

Maintenance of Properties

45

6.07

Maintenance of Insurance

45

6.08

Compliance with Laws

45

6.09

Books and Records

45

6.10

Inspection Rights

46

6.11

Use of Proceeds

46

6.12

REIT Status

46

6.13

Employee Benefits

46

 

 

 

ARTICLE VII NEGATIVE COVENANTS

47

 

 

7.01

Liens

47

7.02

Investments

48

7.03

Indebtedness

48

7.04

Fundamental Changes

48

7.05

Dispositions

48

7.06

Restricted Payments

48

7.07

Change in Nature of Business

49

7.08

Transactions with Affiliates

49

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

49

 

 

8.01

Events of Default

49

8.02

Remedies Upon Event of Default

51

8.03

Application of Funds

52

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

53

 

 

9.01

Appointment and Authority

53

9.02

Rights as a Lender

53

9.03

Exculpatory Provisions

53

9.04

Reliance by Administrative Agent

54

9.05

Delegation of Duties

54

9.06

Resignation of Administrative Agent

55

9.07

Non-Reliance on Administrative Agent and Other Lenders

55

9.08

No Other Duties, Etc.

56

9.09

Administrative Agent May File Proofs of Claim

56

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X MISCELLANEOUS

57

 

 

10.01

Amendments, Etc.

57

10.02

Notices; Effectiveness; Electronic Communication

58

10.03

No Waiver; Cumulative Remedies

59

10.04

Expenses; Indemnity; Damage Waiver

59

10.05

Payments Set Aside

61

10.06

Successors and Assigns

61

10.07

Treatment of Certain Information; Confidentiality

66

10.08

Right of Setoff

67

10.09

Interest Rate Limitation

67

10.10

Counterparts; Integration; Effectiveness

67

10.11

Survival of Representations and Warranties

68

10.12

Severability

68

10.13

Replacement of Lenders

68

10.14

Governing Law; Jurisdiction; Etc.

69

10.15

Waiver of Jury Trial

70

10.16

No Advisory or Fiduciary Responsibility

70

10.17

USA Patriot Act Notice

71

10.18

Delivery of Signature Page

71

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

2.01

Commitments and Applicable Percentages

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

A

Bridge Loan Notice

 

B

Note

 

C

Compliance Certificate

 

D

Assignment and Assumption

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of December 13, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
HCP, INC., a Maryland corporation (the “Borrower”), the lending institutions
party hereto from time to time (each, a “Lender” and collectively, the
“Lenders”), UBS AG, STAMFORD BRANCH, as Administrative Agent, UBS SECURITIES
LLC, as Joint Lead Arranger and Joint Bookrunner, CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arranger and Joint Bookrunner, CITIBANK, N.A., as Co-Syndication
Agent, WELLS FARGO SECURITIES, LLC, as Joint Lead Arranger and Joint Bookrunner,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arranger and Joint
Bookrunner, BANK OF AMERICA, N.A., as Co-Syndication Agent, J.P. MORGAN
SECURITIES, LLC, as Joint Lead Arranger and Joint Bookrunner, and JPMORGAN CHASE
BANK, N.A., as Co-Syndication Agent.

 

WHEREAS, the Borrower has requested that the Lenders provide a bridge loan
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquired Business” means HCR Properties, LLC, a Delaware limited liability
company.

 

“Acquisition” means the acquisition of all of the capital stock or other Equity
Interests of the Acquired Business.

 

“Acquisition Documents” means the collective reference to the Purchase
Agreement, each amendment or supplement thereto and each other agreement entered
into in connection therewith relating to the Acquisition.

 

“Administrative Agent” means UBS AG, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agents” means the Administrative Agent, the Arrangers, the Bookrunners and the
Syndication Agent.

 

“Aggregate Commitments” means the Commitments of all Lenders.  The Aggregate
Commitments on the Closing Date are $3,300,000,000.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means, for each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of such Lender’s Commitment at such time and
the denominator of which is the amount of the Aggregate Commitments at such
time.  The initial Applicable Percentages of each Lender are set forth opposite
the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, for Loans, from time to time, the number of basis
points per annum set forth in the following table; provided, that,
notwithstanding the following table, if at any time the Debt Rating is less than
BBB- from S&P and less than Baa3 from Moody’s or S&P and Moody’s have ceased to
provide a Debt Rating, the “Applicable Rate” shall be 350 basis points for
Eurodollar Rate Loans and 250 basis points for Base Rate Loans:

 

Pricing
Level

 

Time period

 

Applicable
Rate for
Eurodollar
Rate Loans

 

Applicable
Rate for
Base Rate
Loans

1

 

Closing Date until 89 days following the Closing Date

 

200 bps

 

100 bps

 

 

 

 

 

 

 

2

 

90th day following the Closing Date until the 179th day following the Closing
Date

 

250 bps

 

150 bps

 

 

 

 

 

 

 

3

 

180th day following the Closing Date until the 269th day following the Closing
Date

 

300 bps

 

200 bps

 

 

 

 

 

 

 

4

 

270th day following the Closing Date and thereafter

 

350 bps

 

250 bps

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit enhanced, senior unsecured long-term debt.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means UBS Securities LLC, Citigroup Global Markets Inc., Wells Fargo
Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities, LLC, each in its capacity as joint lead arranger and joint
bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP as
in effect on the Effective Date, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease or other applicable agreement or instrument that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
as in effect on the Effective Date if such lease or other agreement or
instrument were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Effective Date to
and including 6:00 p.m. New York time on the earliest of (i) June 13, 2011,
provided, that such date shall be automatically extended to September 13, 2011
in the event the “Outside Date” (as defined in the Purchase Agreement) is
extended to such date in accordance with the terms of Section 8.1.2 of the
Purchase Agreement, (ii) the date of the Acquisition closing and (iii) the date
the Purchase Agreement is terminated.

 

“Bank Loan Agreement” means the credit agreement, dated as of August 1, 2007 (as
amended, restated, supplemented or otherwise modified from time to time), among
the Borrower, as borrower, the lenders party thereto from time to time, Bank of
America, N.A., as administrative agent, swingline lender and letter of credit
issuer, Banc of America Securities LLC, as joint lead arranger and joint
bookrunner, UBS Securities LLC, as joint lead arranger, joint bookrunner and
syndication agent, Barclays Capital, as joint bookrunner and co-documentation
agent, Citicorp North America, Inc., as co-documentation agent, Credit Suisse,
Cayman Islands Branch, as co-documentation agent, Goldman Sachs Credit Partners
L.P., as co-documentation agent, JPMorgan Chase Bank, N.A., as co-documentation
agent, Wachovia Bank,

 

3

--------------------------------------------------------------------------------


 

National Association, as co-documentation agent, Wells Fargo Bank, N.A., as
co-documentation agent, The Bank of Nova Scotia, as senior managing agent,
Calyon New York Branch, as senior managing agent, Key Bank National Association,
as senior managing agent, Merrill Lynch Bank USA, as senior managing agent, The
Royal Bank of Scotland plc, as senior managing agent, and SunTrust Bank, as
senior managing agent.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the corporate base rate of
interest in effect for such day as established from time to time by the
Administrative Agent and (c) the Eurodollar Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%.  Any change in such rate established by UBS AG shall take
effect at the opening of business on the day of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Bookrunners” means Citigroup Global Markets Inc., Wells Fargo Securities LLC,
UBS Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities, LLC, each in its capacity as joint bookrunner.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Material” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Bridge Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority, provided
that notwithstanding anything herein to the contrary,  the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

 

4

--------------------------------------------------------------------------------


 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 

(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Closing Date” means the date on which the initial Borrowing is made.

 

“Closing Date Material Adverse Effect” means any change, event, condition,
circumstance or development that, individually or in the aggregate, (a) is or is
reasonably likely to be material and adverse to the business, operations or
financial condition of the Company and its Subsidiaries (as defined in the
Purchase Agreement), taken as a whole; provided, however, that in no event would
any of the following (or the effect of any of the following), alone or in
combination, be deemed to constitute, or be taken into account in determining
whether there has been or will be, a “Closing Date Material Adverse Effect”:
(i) any change in applicable Laws (as defined in the Purchase Agreement) or GAAP
(as defined in the Purchase Agreement) or any interpretation thereof, (ii) any
change in interest rates or economic, political, business or financial market
conditions generally, (iii) any change generally affecting any of the industries
in which the Company and its Subsidiaries operate or the U.S. economy as a
whole, (iv) the announcement or the execution of the Purchase Agreement or any
change, event or occurrence resulting from, or reasonably necessary for, the
taking of any action expressly required by the

 

5

--------------------------------------------------------------------------------


 

Purchase Agreement (provided that the exclusion set forth in this clause
(iv) shall not apply to Section 4.3.2 of the Purchase Agreement), (v) any action
of, or on behalf of, the Borrower or any of its Affiliates (as defined in the
Purchase Agreement), (vi) any natural disaster, (vii) any acts of terrorism or
war or the outbreak or escalation of hostilities or change in geopolitical
conditions or (viii) any failure of the Company or any of its Subsidiaries to
meet any projections or forecasts, provided that clause (viii) shall not prevent
a determination that any change or effect underlying such failure to meet
projections or forecasts has resulted in a Closing Date Material Adverse Effect
(to the extent such change or effect is not otherwise excluded from this
definition of Closing Date Material Adverse Effect); provided, further, however,
that with respect to clauses (i), (ii), (iii), (vi) and (vii), such change,
effect, event, circumstance, occurrence or state of facts shall be taken into
account in the determination of whether or not there has been a “Closing Date
Material Adverse Effect” to the extent such circumstance, occurrence or state of
facts affects the Company and its Subsidiaries, taken as a whole, in a
disproportionate manner relative to other companies operating in the industry in
which they operate or (b) could reasonably be expected to materially impair the
ability of the Company or its Subsidiaries to timely perform their obligations
hereunder or under any Ancillary Agreement (as defined in the Purchase
Agreement) or to timely consummate the transactions contemplated by the Purchase
Agreement or prevent or materially delay the consummation of the transactions
contemplated by the Purchase Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Company” means HCR ManorCare, Inc., a Delaware corporation (including as
converted to a limited liability company pursuant to the Reorganization
Agreement (as defined in the Purchase Agreement)).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Intangible Assets” means an amount equal to the Intangible Assets
of the Borrower and its Subsidiaries on a consolidated basis.

 

“Consolidated Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Borrower and its Subsidiaries, as
determined in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, an amount equal to
(a) Consolidated Shareholders’ Equity on such date minus (b) Consolidated
Intangible Assets on such date.

 

“Consolidated Total Asset Value” means the sum of (a) Total Asset Value of the
Borrower and its Subsidiaries on a consolidated basis plus (b) without
duplication, the Borrower’s Pro Rata Share of Total Asset Value of each Material
Joint Venture.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt Issuance” means the issuance or sale by the Borrower or one of its
wholly-owned Subsidiaries of Indebtedness for borrowed money, including any
Rule 144A offering, for aggregate Net Cash Proceeds of at least $250,000,000
(other than a public offering pursuant to a registration statement on Form S-8);
provided that the term Debt Issuance shall not include (i) the issuance or sale
of Indebtedness by a Subsidiary of the Borrower to the Borrower or another
Subsidiary of the Borrower, (ii) Indebtedness under the Borrower’s Bank Loan
Agreement (or any replacement or refinancing thereof), (iii) any intercompany
Indebtedness, (iv) any Indebtedness which is a refinancing of Indebtedness
existing as of the Effective Date or (v) any Indebtedness incurred in the
ordinary course of business which is related to the development, construction,
ownership or management of properties.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

 

7

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Development Property” means any real property in which the development and
construction with respect thereto are not complete.

 

“Disposition” or “Dispose” means the sale, transfer or assignment of any
property by any Person other than in the ordinary course of business.  For the
avoidance of doubt, it is understood that the following shall not constitute a
Disposition by any Person: (i) dispositions of property resulting in the receipt
of Net Cash Proceeds in an amount not to exceed individually or in a series of
related transactions $5,000,000, (ii) leases and licenses, (iii) dispositions of
cash, cash equivalents, notes, accounts or securities, (iv) issuances of Equity
Interests in any Person by any Person, and (v) Dispositions by the Borrower to
any Subsidiary and Dispositions by any Subsidiary to any other Subsidiary or the
Borrower.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Effective Date” means December 13, 2010.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

8

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person.

 

“Equity Issuance” means the issuance by the Borrower or any of its wholly-owned
Subsidiaries of their respective Equity Interests, including any Rule 144A
offering (other than a public offering pursuant to a registration statement on
Form S-8); provided that the term Equity Issuance shall not include
(a) issuances to third parties in the ordinary course of business in connection
with the development, construction, ownership or management of properties,
(b) the issuance or sale of Equity Interests by a Subsidiary of the Borrower to
the Borrower or another Subsidiary of the Borrower or (c) any rights, options or
Equity Interests issued pursuant to employee or director incentive, stock option
or stock repurchase plans in the ordinary course, dividend reinvestment
programs, conversions or exchanges of Equity Interests in Affiliates or
issuances of equity in connection with the acquisition of another Person or
property of another Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the

 

9

--------------------------------------------------------------------------------


 

Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by UBS AG
and with a term equivalent to such Interest Period would be offered by UBS AG’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 4:00 p.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Equity Issuance” means the first $575,000,000 of aggregate Net Cash
Proceeds from Equity Issuances which occur after the Effective Date.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or any other Loan Document, (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise Taxes
imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located and (b) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any withholding Tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 3.01(a) and (d) United States backup
withholding Taxes.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means, collectively, the fee letters of even date herewith, among
the Borrower, UBS Loan Finance LLC, UBS Securities LLC, Citigroup Global Markets
Inc., Citibank, N.A., Wells Fargo Securities, LLC, Wells Fargo Bank, National
Association, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of
America, N.A., J.P. Morgan Securities, LLC and JPMorgan Chase Bank, N.A., as
applicable.

 

10

--------------------------------------------------------------------------------


 

“Financial Covenant Bank Loan Agreement Event of Default” means a failure to
comply with Section 7.10 of the Bank Loan Agreement as in effect on the date
hereof without giving effect to any amendment, waiver or modification thereto.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning set forth in Section 10.06(h).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or

 

11

--------------------------------------------------------------------------------


 

other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:

 

(a)           all obligations of such Person for borrowed money, whether secured
or unsecured, and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments including, without
limitation, recourse and non-recourse mortgage debt;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           aggregate net obligations of such Person under Swap Contracts;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, to the extent of the value of the property encumbered by such Lien;

 

(f)            capital leases and Synthetic Lease Obligations;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person at any time prior to the date that is six months after the Maturity Date,
valued, in the case of a redeemable preferred interest, at the liquidation
preference thereof; and

 

12

--------------------------------------------------------------------------------


 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, (i) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date (which shall be a positive number if such amount would be owed by
the Borrower and a negative number if such amount would be owed to the Borrower)
and the net obligations under Swap Contacts shall not be less than zero, and
(ii) the amount of any capital lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Initial Lender” means each of UBS Loan Finance LLC, Citibank, N.A., Wells Fargo
Bank, National Association, Bank of America, N.A. and JPMorgan Chase Bank, NA.

 

“Intangible Assets” means assets of a Person and its Subsidiaries that are
classified as intangible assets under GAAP, but excluding interests in real
estate that are classified as intangible assets in accordance with GAAP.

 

“Interest Expense” means, for any period, for a Person and its Subsidiaries on a
consolidated basis, the sum of all (a) interest expense for such period
determined in accordance with GAAP (but excluding any charges resulting from
settlement of options to repurchase remarketable bonds) and (b) interest that is
capitalized in such period in accordance with GAAP.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each calendar quarter and
the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or if agreed to by all Lenders, nine or twelve months) thereafter, as selected
by the Borrower in its Bridge Loan Notice; provided that:

 

13

--------------------------------------------------------------------------------


 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.16.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Venture” means any Person in which the Borrower, directly or indirectly,
has an ownership interest but does not consolidate the assets or income of such
Person in preparing its consolidated financial statements.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

14

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under
Article II.

 

“Loan Documents” means this Agreement and each Note.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole (after giving effect to the
Acquisition); (b) a material impairment of the ability of the Borrower to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document to which it is a party.

 

“Material Joint Venture” means a Joint Venture in which the Borrower has made a
net equity investment of $15,000,000 or greater. For purposes of this
definition, the Borrower’s aggregate Investment in a Joint Venture will be
valued at (a) the aggregate amount of cash and cash equivalents and the net book
value of other property (less, without duplication, the aggregate principal
amount of Indebtedness secured by a Lien on such property at the time of
contribution unless, after giving effect to the contribution of such property to
the Joint Venture and any other transactions occurring in connection therewith,
such Indebtedness constitutes an obligation of the Borrower or any of its
Subsidiaries) contributed by the Borrower to such Joint Venture minus (b) the
aggregate amount of distributions received by the Borrower from such Joint
Venture that would be classified as a return of capital (as opposed to a return
on investment).

 

“Maturity Date” means the date which is 364 days following the Closing Date,
provided, however, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Lien” means any Lien that encumbers a real property owned by a Person
other than Permitted Liens.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means, with respect to:

 

15

--------------------------------------------------------------------------------


 

(a)           any Debt Issuance or Equity Issuance, the excess of (i) the sum of
the cash and cash equivalents received in connection with such event over
(ii) the underwriting discounts and commissions, and other out-of-pocket fees
and expenses, incurred by the Borrower and its Subsidiaries in connection with
such sale; and

 

(b)           any Disposition (other than any Equity Issuance), the cash
proceeds received by the Borrower or any of its wholly-owned Subsidiaries
(including cash proceeds subsequently received (as and when received by the
Borrower or any of its wholly-owned Subsidiaries) in respect of non-cash
consideration initially received) net of (i) selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar Taxes and Borrower’s
good faith estimate of Taxes actually paid or payable in connection with such
transaction within the taxable year of such transaction or the immediately
succeeding taxable year); (ii) amounts provided as a reserve, in accordance with
GAAP, against (x) any liabilities under any indemnification obligations
associated with such Disposition or (y) any other liabilities retained by the
Borrower or any of its wholly-owned Subsidiaries associated with the properties
sold in such Disposition (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds); (iii) Borrower’s good faith estimate of payments required to be made
with respect to unassumed liabilities relating to the properties sold within
90 days of such Disposition (provided that, to the extent such cash proceeds are
not used to make payments in respect of such unassumed liabilities within
90 days of such Disposition, such cash proceeds shall constitute Net Cash
Proceeds); and (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness which is secured by a Lien on the
properties sold in such Disposition (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties).

 

“Net Income” means, for any period, for a Person and its Subsidiaries on a
consolidated basis, the net income of such Person and its Subsidiaries
(excluding extraordinary gains and extraordinary losses and other non-recurring
items, including, without limitation, charges resulting from settlement of
options to repurchase remarketable bonds and other similar charges) for that
period as determined in accordance with GAAP.

 

“Non-Recourse Bank Loan Agreement Event of Default” means an event of default
under Section 8.01(e)(i)(B) of the Bank Loan Agreement relating to any
Non-Recourse Indebtedness as in effect on the date hereof without giving effect
to any amendment, waiver or modification thereto.

 

“Non-Recourse Indebtedness” of a Person means Indebtedness of such Person the
recourse for which is limited to the asset or assets securing such Indebtedness,
other than in respect of environmental liabilities, fraud, misrepresentation and
other similar matters.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

16

--------------------------------------------------------------------------------


 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including (i) interest and fees that accrue
after the commencement by or against the Borrower or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding, and (ii) obligations of the Borrower under any Swap Contract
to which a Lender or any Affiliate of a Lender is a party.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments occurring on such date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Patriot Act” has the meaning specified in Section 10.17.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Liens” means Liens permitted under Section 7.01(c), (d), (e), (f) and
(g).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

17

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pro Rata Share” means (a) with respect to the EBITDA, Net Income, Interest
Expense, Total Asset Value and Unencumbered Asset Value of each Joint Venture,
the Borrower’s direct or indirect, percentage ownership interest in such Joint
Venture and (b) with respect to the Indebtedness of each Joint Venture (i) if
the Indebtedness is recourse to the Borrower or any of its Subsidiaries the
amount of such Indebtedness that is recourse to the Borrower or such Subsidiary
and (ii) if the Indebtedness is not recourse to the Borrower or any of its
Subsidiaries, the Borrower’s percentage ownership interest in such Joint
Venture.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Purchase Agreement” means that certain Purchase Agreement, dated as of
December 13, 2010, by and among the Borrower, HCP 2010 REIT, LLC, a Delaware
limited liability company, the Company, the Acquired Business, and HCR
Healthcare, LLC, a Delaware limited liability company.

 

“Refinancing” means the repayment or purchase of (i) existing indebtedness of
the Borrower of up to $425,000,000 incurred pursuant to the Facility Agreement,
dated August 3, 2009, by and between HCP MC Mortgage Lender, LLC, a Delaware
limited liability company, and J.P. Morgan Markets Limited, as amended,
restated, amended and restated, supplemented and otherwise modified from time to
time and (ii) indebtedness of the Acquired Business and its Subsidiaries.

 

“Register” has the meaning specified in Section 10.06(c).

 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of (i) the Aggregate Commitments or (ii) the Total Outstandings, as the
case may be; provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

18

--------------------------------------------------------------------------------


 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, each executive vice president and senior vice president, and
the treasurer of the Borrower.  Any document delivered hereunder that is signed
by a Responsible Officer shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.

 

“Restricted Payment” means any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Borrower’s stockholders, partners or members (or the equivalent
Person thereof).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“SPC” has the meaning set forth in Section 10.06(h).

 

“Specified Representations” means the representations and warranties of the
Borrower contained in Sections 5.01, 5.02(a), 5.03, 5.04, and 5.07.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of the Borrower in the Borrower’s consolidated
financial statements prepared in accordance with GAAP. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing, whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

19

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Syndication Agent” means Citicorp North America, Inc., Wells Fargo Bank,
National Association, Bank of America, N.A. and JPMorgan Chase Bank, N.A., each
in its capacity as Syndication Agent.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $100,000,000.

 

“Total Asset Value” means an amount equal to (a) all assets of a Person and its
Subsidiaries as determined in accordance with GAAP plus (b) all accumulated
depreciation associated with such assets minus (c) Intangible Assets.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Transactions” means, collectively, (i) the Acquisition, (ii) the Refinancing,
(iii) the entering into of this Agreement and the funding of the Loans, (iv) the
payment of related fees, commissions and expenses, and (v) all transactions
related thereto.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UBS AG” means UBS AG, Stamford Branch.

 

“Unencumbered Asset Value” means the sum of (a) the aggregate net book value, as
determined in accordance with GAAP, of all real property of a Person that is not
subject to a Mortgage Lien plus (b) all accumulated depreciation with respect to
such real properties plus (c) unrestricted cash and cash equivalents of such
Person plus (d) the sum of (i) unencumbered mezzanine and mortgage loan
receivables (at the value reflected in the consolidated financial statements of
the Borrower, in accordance with GAAP, as of such date, including the effect of
any impairment charges), (ii) unencumbered marketable securities (at the value
reflected in the

 

20

--------------------------------------------------------------------------------


 

consolidated financial statements of the Borrower, in accordance with GAAP, as
of such date, including the effect of any impairment charges), provided that the
items described in this clause (ii) and in the preceding clause (i) shall not be
taken into account to the extent that the amounts of such items exceed, in the
aggregate, 20% of Unencumbered Asset Value.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

21

--------------------------------------------------------------------------------


 

1.03                        Accounting Terms.

 

(a)                                  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)                                 Changes in GAAP.  If at any time after the
Effective Date, any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  For clarity purposes, in
determining whether a lease is a capital lease or an operating lease and whether
interest expense exists, such determination shall be made in accordance with
GAAP as in effect on the Effective Date.

 

1.04                        Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05                        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

ARTICLE II

 

THE COMMITMENTS AND BORROWINGS

 

2.01        Loans.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a loan (each such loan, a “Loan”) to the Borrower on a single
Business Day during the Availability Period in the amount of such Lender’s
Applicable Percentage of Loans requested by the Borrower; provided that no
Lender shall be required to make Loans in excess of such Lender’s Commitment. 
The Commitments are not revolving in nature, and amounts repaid in respect of
Loans may not be reborrowed.  Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

22

--------------------------------------------------------------------------------


 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                  Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 12:00 Noon (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Bridge
Loan Notice, appropriately completed and signed by a Responsible Officer. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.  Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.  All Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein, provided, however, the Borrowing made on the Closing Date shall
be made as Base Rate Loans unless the Borrower delivers a funding indemnity
letter in form and substance reasonably acceptable to the Administrative Agent
at least three (3) Business Days prior to the Closing Date.

 

Each Bridge Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Bridge Loan Notice or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Bridge Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

 

(b)                                 Following receipt of a Bridge Loan Notice,
the Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  Each Lender shall make the amount
of its Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 2:00 p.m. on the Business
Day specified in the applicable Bridge Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

 

23

--------------------------------------------------------------------------------


 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall promptly notify the Borrower and the Lenders of any change in the
rate used in determining the Base Rate.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten Interest Periods in effect
with respect to all Loans hereunder.

 

2.03                        Prepayments.

 

(a)                                  Voluntary Prepayments.  The Borrower may,
upon notice to the Administrative Agent, at any time or from time to time,
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans
(provided that, notwithstanding anything to the contrary contained herein, the
Borrower may state that such notice is conditioned upon the effectiveness of
another credit facility, the receipt of Net Cash Proceeds from the issuance of
other Indebtedness, the closing of one or more securities offerings or the
consummation of any other transaction or the occurrence of some other
identifiable event or condition, in which case such notice may be revoked by
Borrower (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied); (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each prepayment
shall be allocated ratably among the Lenders in accordance with their Applicable
Percentages.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Mandatory Prepayments — Debt and Equity
Issuances.  Not later than five Business Days following the receipt of any Net
Cash Proceeds from any Debt Issuance or Equity Issuance to occur on or after the
Closing Date, the Borrower shall prepay Loans in whole or in part without
premium or penalty by an amount equal to the Net Cash Proceeds of such Debt
Issuance and/or Equity Issuance (other than the Net Cash Proceeds of an Excluded
Equity Issuance). The Administrative Agent will promptly notify each Lender of
its receipt of each such Net Cash Proceeds, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment shall be allocated ratably among the Lenders in accordance with their
Applicable Percentages.

 

(c)                                  Mandatory Prepayments — Dispositions.  Not
later than five Business Days following the receipt of any Net Cash Proceeds of
any Disposition by the Borrower or any of its wholly-owned Subsidiaries after
the Closing Date, the Borrower shall prepay Loans in whole or in part without
premium or penalty by an amount equal to the Net Cash Proceeds of such
Disposition; provided that, (i) such prepayment shall only be required to the
extent that the aggregate Net Cash Proceeds of all Dispositions after the
Closing Date exceed $100,000,000 and (ii) so long as no Default shall then exist
or would arise therefrom, no such prepayment shall be required under this
Section 2.03(c) to the extent that Borrower shall have delivered an Officers’
Certificate to the Administrative Agent not later than five Business Days
following the receipt of such Net Cash Proceeds stating that such Net Cash
Proceeds are expected to be reinvested in assets useful to its business within
six months following the date of such Disposition (which Officers’ Certificate
shall set forth the estimates of the Net Cash Proceeds to be so expended) (it
being understood that, if within such six-month period the Borrower has
contractually committed to reinvest Net Cash Proceeds, then any Net Cash
Proceeds so committed shall not be required to be applied to prepay Loans
pursuant to this Section 2.03(c), so long as such funds are in fact reinvested
pursuant to such contract within six months of the receipt of such Net Cash
Proceeds); provided that (i) the foregoing reinvestment exclusion shall only
apply to a maximum of $250,000,000 of Net Cash Proceeds from Dispositions and
(ii) if all or any portion of such Net Cash Proceeds is not so reinvested within
such period, such unused portion shall be applied to prepay Loans on the last
day of such period as provided in this Section 2.03(c).

 

2.04                        Termination or Reduction of Aggregate Commitments.

 

Unless previously terminated, the Aggregate Commitments will terminate on the
earliest to occur of (A) the Closing Date, immediately after the Borrowing to
occur on the Closing Date and (B) the end of the Availability Period.  In
addition, the Borrower may, upon notice to the Administrative Agent, terminate
the Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided, that (i) any such notice shall be received by the
Administrative Agent not later than 9:00 a.m. three Business Days prior to the
date of termination or reduction (it being understood that, notwithstanding
anything to the contrary contained herein, the Borrower may state that such
notice is conditioned upon the effectiveness of another credit facility, the
receipt of Net Cash Proceeds from the issuance of other Indebtednesses, the
closing of a securities offering or the consummation of any other transaction or
the occurrence of some other identifiable event or condition, in which case such
notice may be revoked by Borrower (by notice to the Administrative Agent on or
prior to the specified date of such reduction of the Aggregate Commitments) if
such condition is not satisfied), and (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of

 

25

--------------------------------------------------------------------------------


 

$1,000,000 in excess thereof.  The Aggregate Commitments shall automatically be
reduced on the date of each prepayment required pursuant to Section 2.03(b) or
(c) (or the date on which prepayment would have been required under such
Sections assuming that the Loans were outstanding on such date) from and after
the Effective Date by an amount equal to the Net Cash Proceeds required to be
applied to prepay Loans pursuant to Section 2.03(b) or (c). The Administrative
Agent shall promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate Commitments.  Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender according to its
Applicable Percentage.  All undrawn commitment fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

 

2.05                        Repayment.

 

The Borrower shall repay to the Lenders on the Maturity Date, unless accelerated
sooner pursuant to Section 8.02, the entire outstanding principal balance of all
Loans together with accrued but unpaid interest, fees and all other sums with
respect thereto.

 

2.06                        Interest.

 

(a)                                                                                 
Applicable Interest.  Subject to the provisions of subsection (b) below, (i)
each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

 

(b)                                 Default Interest.

 

(i)                                     If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

26

--------------------------------------------------------------------------------


 

(c)                                  Interest Payment Date.  Interest on each
Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

2.07                        Fees.

 

(a)                                  Undrawn Commitment Fee.  On the date on
which the Aggregate Commitments are terminated in accordance with Section 2.04,
the Borrower shall pay to the Administrative Agent, for the account of each
Lender in accordance with its Applicable Percentage, an undrawn commitment fee
which shall accrue at the rate of 0.30% per annum on the daily amount of the
undrawn Commitment of such Lender during the period commencing on the 91st day
following the Effective Date to but excluding the date on which the Aggregate
Commitments are terminated in accordance with Section 2.04.

 

(b)                                 Duration Fee.  The Borrower shall pay to the
Administrative Agent, for the account of each Lender in accordance with its
Applicable Percentage, duration fees in an amount equal to:  (i) 0.50% of the
outstanding amount of the Loan of such Lender on the date that is 90 days after
the Closing Date, payable in cash on such date; (ii) 1.00% of the outstanding
amount of the Loan of such Lender on the date that is 180 days after the Closing
Date, payable in cash on such date; and (iii) 1.50% of the outstanding amount of
the Loan of such Lender on the date that is 270 days after the Closing Date,
payable in cash on such date.

 

(c)                                  Other Fees.

 

(i)                                     The Borrower shall pay to the Arrangers
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.08                        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans when the Base Rate is
determined by clause (b) thereof shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

27

--------------------------------------------------------------------------------


 

2.09                        Evidence of Debt.

 

Loans made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the Loans
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

2.10                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                  General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative

 

28

--------------------------------------------------------------------------------


 

Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by the Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the making of such Loan set forth in Article IV
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans and to make payments pursuant
to Section 10.04(c) are several and not joint.  The failure of any Lender to
make any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

 

29

--------------------------------------------------------------------------------


 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.11                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any
Loans made by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions

 

30

--------------------------------------------------------------------------------


 

applicable to additional sums payable under this Section 3.01) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent and each Lender, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, setting forth in reasonable detail the basis for such
amounts, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.  Any Foreign Lender (and
any Participant that would be a Foreign Lender if it were a Lender) that is
entitled to an exemption from or reduction of withholding Tax under the law of
the jurisdiction in which the Borrower is resident for Tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent and, in the case of a Participant, to the Lender from
which the related participation shall have been purchased), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for Tax purposes in the United States, any Administrative Agent,
Lender or Participant shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Administrative Agent, Lender or Participant becomes a
party to this Agreement (and from time to time thereafter upon the request of
the Borrower or the Administrative Agent, but only if such Person is legally
entitled to do so), whichever of the following is applicable:

 

31

--------------------------------------------------------------------------------


 

(i)                                     in the case of an Administrative Agent,
Lender or Participant that is a “United States person” (as defined in section
7701(a)(30) of the Code), a properly completed and executed IRS Form W-9 (or
successor form), certifying that such Person is not subject to U.S. backup
withholding Tax;

 

(ii)                                  in the case of an Administrative Agent,
Lender or Participant that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), a duly completed IRS Form W-8BEN, W-8IMY or
W-8ECI (or successor form), as applicable, claiming any available exemptions
from and reductions of U.S. withholding Taxes with respect to payments under any
Loan Document;

 

(iii)                               in the case of a Foreign Lender or
Participant claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate to the effect that such Foreign
Lender or Participant is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN;

 

(iv)                              in the case of an Administrative Agent that is
a U.S. branch of a Person that is not a “United States person” (as defined in
Section 7701 (a)(30) of the Code), a properly completed and executed IRS Form
W-8IMY (or successor form), with respect to any amounts payable to such Agent
for the account of others, certifying that it is a “U.S. branch” and that the
payments it receives for the account of others are not effectively connected
with the conduct of its trade or business in the United States and that it is
using such form as evidence of its agreement with the Borrower to be treated as
a United States person with respect to such payments (and the Borrower and such
Agent agree to so treat such Agent as a U.S. person with respect to payments
under any Loan Document as contemplated by U.S. Treasury Regulation
§1.1441-1(b)(2)(iv)); or

 

(v)                                 any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States Federal
withholding Tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

(f)                                    Treatment of Certain Refunds.  If the
Administrative Agent or any Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with

 

32

--------------------------------------------------------------------------------


 

respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

 

3.02        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

33

--------------------------------------------------------------------------------


 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)           subject any Lender to any Tax of any kind whatsoever with respect
to this Agreement, any Eurodollar Loan made by it or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitment of such Lender or Loans made by such Lender to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower, in detail sufficient to enable the
Borrower to verify the computation thereof, shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                           Delay in Requests.  Failure or delay on the part
of any Lender to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

34

--------------------------------------------------------------------------------


 

(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender. 
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

 

3.05        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than loss of anticipated
profits) incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           failure to prepay, borrow, continue or convert any Loan other than
a Base Rate Loan on the date or in the amount notified by the Borrower,
including any failure to prepay after such notice has been revoked if the
revocation is not received by all Lenders at least one (1) Business Day prior to
the date originally specified in such prepayment notice (including any
conditional prepayment notice permitted hereunder); or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13.

 

The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

35

--------------------------------------------------------------------------------


 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders.  If (i) any Lender requests compensation
under Section 3.04, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01 or (iii) any Lender is a Defaulting Lender, then the
Borrower may replace such Lender in accordance with Section 10.13.

 

3.07        Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWING

 

4.01        Conditions Precedent to Effectiveness.

 

The effectiveness of this Agreement on the Effective Date is subject to
satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) and each dated
the Effective Date:

 

(i)            counterparts of this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Lender listed on Schedule 2.01 and
counterparts of the Fee Letter executed by all of the parties thereto;

 

(ii)           a certificate of the Secretary or an Assistant Secretary of the
Borrower certifying as to and attaching (A) the charter and By-Laws of the
Borrower, (B) the resolutions of the Borrower authorizing the execution,
delivery and performance of the Loan Documents by the Borrower, and (C) a list
of the Responsible Officers authorized to act in connection with the Loan
Documents together with incumbency; and

 

36

--------------------------------------------------------------------------------


 

(iii)          a good standing certificate with respect to the Borrower issued
by the State Department of Assessments and Taxation of the State of Maryland.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
(i) this Agreement and each other document to which it is a party or which it
has reviewed or (ii) any other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.  Upon request of the Borrower,
the Administrative Agent shall confirm in writing the effectiveness of this
Agreement as of the Effective Date or indicate the conditions that are required
to be satisfied in order for this Agreement to be effective.

 

4.02        Conditions Precedent to Borrowing.

 

The obligation of each Lender to make its Loans hereunder on the Closing Date
are subject to satisfaction of the following conditions precedent:

 

(a)           The Effective Date shall have occurred in accordance with Section
4.01.

 

(b)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent:

 

(i)            a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(ii)           an opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
to the Borrower, addressed to the Administrative Agent and each Lender, in
substantially the form previously agreed with the Administrative Agent;

 

(iii)          a certificate signed by a Responsible Officer certifying
(A) except as disclosed in Schedule 4.5 or 5.5 to the Purchase Agreement, since
September 30, 2010, there has not been any circumstance, event, occurrence,
change or effect that, individually or in the aggregate, would reasonably be
expected to have a Closing Date Material Adverse Effect; (B) that the Specified
Representations are true and correct on and as of the Closing Date and (C) that
no event described in subsections (a) through (k) of Section 8.01 shall have
occurred and be continuing and resulted in a Material Adverse Effect.

 

(c)           The Borrower shall have used commercially reasonable efforts to
obtain the pro forma Debt Rating after giving effect to the Transactions.

 

37

--------------------------------------------------------------------------------


 

(d)           Any fees and expenses required to be paid on or before the Closing
Date shall have been paid to the extent such fees have been invoiced at least
two Business Days prior to the Closing Date (except as otherwise reasonably
agreed by the Borrower).

 

(e)           The Acquisition shall have been consummated, or shall be
consummated substantially concurrently with the initial Borrowing.  The Purchase
Agreement shall not have been amended or waived by the Borrower in a manner
materially adverse to the Initial Lenders without the consent of the Initial
Lenders (such consent not to be unreasonably held or delayed) it being
understood that any reduction in the acquisition consideration shall not be
deemed to be materially adverse to the Initial Lenders.

 

(f)            The Administrative Agent’s receipt, at least five days prior to
the Closing Date, of the documentation and other information that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot Act
that has been requested in writing at least 10 days prior to the Closing Date.

 

(g)           The Administrative Agent shall have received a Bridge Loan Notice
in accordance with the requirements hereof.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
(i) this Agreement and each other document to which it is a party or which it
has reviewed or (ii) any other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

The Bridge Loan Notice submitted by the Borrower with respect to the Borrowing
on the Closing Date shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02 have been satisfied on and as of the
Closing Date.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants on the Closing Date to the Administrative
Agent and the Lenders that:

 

5.01        Existence, Qualification and Power; Compliance with Laws.

 

The Borrower (a) is validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, and (b) has all requisite corporate power and
authority to execute, deliver and perform its obligations under the Loan
Documents to which it is a party.

 

38

--------------------------------------------------------------------------------


 

5.02        Authorization; No Contravention.

 

The execution, delivery and performance by the Borrower of each Loan Document
has been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of the
Borrower’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which the Borrower is party or
affecting the Borrower or the properties of the Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) violate any Law except, in the case of clauses (b) and (c), to
the extent such conflict, breach, payment, contravention, creation, requirement
or violation would not reasonably be expected to result in a Material Adverse
Effect.

 

5.03        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by the
Borrower of this Agreement or any other Loan Document except as would not
reasonably be expected to result in a Material Adverse Effect.

 

5.04        Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Borrower.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms.

 

5.05        Litigation.

 

There are no actions, suits, proceedings, claims, investigations or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that, either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

 

5.06        Environmental Compliance.

 

The Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

5.07        Margin Regulations; Investment Company Act; REIT Status.

 

(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

39

--------------------------------------------------------------------------------


 

(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

(c)           The Borrower meets all requirements to qualify as a REIT.

 

5.08        Compliance with Laws.

 

Each of the Borrower and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

5.09        Anti-Terrorism Law.

 

(a)           None of the Borrower or any of its Subsidiaries is in violation
(other than immaterial, unknowing (based on the knowledge of a Responsible
Officer) or unintentional violations) of any legal requirement relating to any
Applicable Laws with respect to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001 (the “Executive Order”) and the Patriot Act.  None of the
Borrower or any of its Subsidiaries and, to the knowledge of the Responsible
Officers of the Borrower, no agent of the Borrower or any of its Subsidiaries
acting on behalf of the Borrower or any of its Subsidiaries, as the case may be,
is any of the following:

 

(i)            a Person that is listed in the annex to, or it otherwise subject
to the provisions of, the Executive Order;

 

(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)          a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          (iv) a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(v)           a Person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

 

40

--------------------------------------------------------------------------------


 

(b)           None of the Borrower or any of its Subsidiaries and, to the
knowledge of the Responsible Officers of the Borrower, no agent of the Borrower
or any of its Subsidiaries acting on behalf of the Borrower or any of its
Subsidiaries, as the case may be, (i) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of a Person described in Section 5.09(a), (ii) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Immediately following the initial Borrowing on the Closing Date, so long as any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

 

6.01        Financial Statements.

 

Deliver to the Administrative Agent and each Lender:

 

(a)           as soon as available, but in any event within five days of the
date the Borrower is required to file its Form 10-K with the SEC (without giving
effect to any extension of such due date, whether obtained by filing the
notification permitted by Rule 12b-25 or any successor provision thereto or
otherwise), a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by (i) a report and
opinion of an independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards; and

 

(b)           as soon as available, but in any event within five days of the
date the Borrower is required to file its Form 10-Q with the SEC (without giving
effect to any extension of such due date, whether obtained by filing the
notification permitted by Rule 12b-25 or any successor provision thereto or
otherwise), a consolidated balance sheet of the Borrower as at the end of such
fiscal quarter, and the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and a statement of cash flow for the portion of the Borrower’s fiscal
year then ended setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by a Responsible Officer as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and

 

41

--------------------------------------------------------------------------------


 

(c)           as soon as available, but in no event later that 60 days following
the end of each fiscal year of the Borrower, an annual forecast for the
then-current fiscal year.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02        Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) a duly completed Compliance Certificate
signed by a Responsible Officer;

 

(b)           promptly after any request by the Administrative Agent or any
Lender, copies of any management letters submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by independent
accountants in connection with an audit of the accounts of the Borrower;

 

(c)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default or, if any such Default shall exist, stating the nature and status of
such event;

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(e)           promptly, and in any event within five Business Days after receipt
thereof by the Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of the Borrower or any
Subsidiary thereof; and

 

(f)            promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

42

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Syntrack or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel that do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
activities.  The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07) (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

43

--------------------------------------------------------------------------------


 

6.03        Notices.

 

Promptly notify the Administrative Agent and each Lender of:

 

(a)           the occurrence of any Default;

 

(b)           any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

 

(c)           the occurrence of any ERISA Event;

 

(d)           any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

 

(e)           any announcement by Moody’s or S&P of any change or possible
change in a Debt Rating.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04        Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all Tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, in each case except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

6.05        Preservation of Existence, Etc.

 

(a)           Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction not prohibited by Section 7.04 or 7.05, or
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b)  take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c)  preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.  Without limiting the generality of the foregoing, the
Borrower will do all things necessary to maintain its status as a REIT.

 

44

--------------------------------------------------------------------------------


 

6.06        Maintenance of Properties.

 

(a)           Maintain, preserve and protect, or make contractual or other
provisions to cause to maintain, preserve or protect, all of its properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, in each case except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b)  make, or make contractual or other provisions to cause to be made,
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c)  use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

6.07        Maintenance of Insurance.

 

(a)           Maintain with financially sound and reputable insurance companies
not Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

 

(b)           Use its, and cause the Subsidiaries to use their, commercially
reasonable best efforts to ensure that each lessee of a property owned in whole
or in part, directly or indirectly, by the Borrower or any Subsidiary, and each
mortgagee of a property on which the Borrower or any Subsidiary holds a
mortgage, has, and until the Maturity Date will keep, in place adequate
insurance that names the Borrower or such Subsidiary as a loss payee.  For
purposes of the preceding sentence “adequate insurance” shall mean insurance,
with financially sound and reputable insurers in such amounts and insuring
against such risks as are customarily maintained by similar businesses.

 

6.08        Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09        Books and Records.

 

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

 

45

--------------------------------------------------------------------------------


 

6.10        Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

 

6.11        Use of Proceeds.

 

Use proceeds from the Loans to finance, in part, the Transactions and to pay
transaction fees, commissions and expenses in connection therewith.

 

6.12        REIT Status.

 

The Borrower will, and will cause each of its Subsidiaries to, operate its
business at all times so as to satisfy all requirements necessary to qualify and
maintain the Borrower’s  qualification as a REIT under Sections 856 through 860
of the Code.  The Borrower will maintain adequate records so as to comply with
all record-keeping requirements relating to its qualification as a REIT as
required by the Code and applicable regulations of the Department of the
Treasury promulgated thereunder and will properly prepare and timely file with
the Internal Revenue Service all returns and reports required thereby.

 

6.13        Employee Benefits.

 

Comply in all material respects with the applicable provisions of ERISA and the
Code with respect to each Plan, and (b) furnish to the Administrative Agent (x) 
within five days after any Responsible Officer or any ERISA Affiliate knows or
has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Borrower or any of its ERISA Affiliates in an aggregate amount exceeding
the Threshold Amount or the imposition of a Lien, a statement setting forth
details as to such ERISA Event and the action, if any, that the Borrower or
ERISA Affiliate proposes to take with respect thereto, and (y) upon request by
the Administrative Agent, copies of (i) each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) filed by the Borrower or any ERISA
Affiliate with the Internal Revenue Service with respect to each Pension Plan;
(ii) the most recent actuarial valuation report for each Pension Plan; (iii) all
notices received by the Borrower or any ERISA Affiliate from a Multiemployer
Plan sponsor or any governmental agency concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan as the
Administrative Agent shall reasonably request.

 

46

--------------------------------------------------------------------------------


 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Immediately following the initial Borrowing on the Closing Date, so long as any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, the
Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly:

 

7.01        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens securing Indebtedness permitted under Section 7.03;

 

(c)           Without limiting the other exceptions contained in this
Section 7.01, Liens upon any of its property, assets or revenues, provided, that
if such Liens are granted by the Borrower to secure any Indebtedness, the
Borrower shall have granted to the Administrative Agent, for the benefit of
itself and the Lenders, (and within ten Business Days thereafter taken such
actions as may be necessary to perfect, such Liens) an equal and ratable Lien on
the property, assets or revenues subject to such Lien;

 

(d)           Liens for Taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(e)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto, to the extent required by GAAP, are maintained on the
books of the applicable Person;

 

(f)            pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(g)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(h)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person; and

 

(i)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
other surety bonds related to such judgments.

 

47

--------------------------------------------------------------------------------


 

7.02        Investments.

 

(a)           make or allow Investments in Development Property to exceed, in
the aggregate at any one time outstanding, 35% of Consolidated Total Asset
Value.

 

(b)           make or allow Investments in Joint Ventures to exceed, in the
aggregate at any one time outstanding, 25% of Consolidated Total Asset Value. 
For purposes of this Section 7.02(b), the Borrower’s aggregate Investment in
Joint Ventures will be valued at (i) the aggregate amount of cash and cash
equivalents and the net book value of other property (less, without duplication,
the aggregate principal amount of Indebtedness secured by a Lien on such
property at the time of contribution unless, after giving effect to the
contribution of such property to the Joint Ventures and any other transactions
occurring in connection therewith, such Indebtedness constitutes an obligation
of the Borrower or any of its Subsidiaries) contributed by the Borrower to the
Joint Ventures minus (ii) the aggregate amount of distributions received by the
Borrower from the Joint Ventures that would be classified as a return of capital
(as opposed to a return on investment).

 

7.03        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness of the Borrower or any
of its Subsidiaries, except:

 

(a)           Indebtedness under the Loan Documents; and

 

(b)           other Indebtedness; provided that (i) after giving effect thereto
(including any Liens associated therewith), no Event of Default is continuing
under Section 8.01(e)(v) and (ii) with respect to obligations of the Borrower in
respect of Swap Contracts, such Swap Contracts shall be entered into in order to
manage existing or anticipated risk and not for speculative purposes.

 

7.04        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default exists or would result therefrom, (a) any Subsidiary
may merge with (x) the Borrower, provided that the Borrower shall be the
continuing or surviving Person, or (y) any one or more other Subsidiaries,
provided that, when any wholly-owned Subsidiary is merging with another
Subsidiary, a wholly-owned Subsidiary shall be the continuing or surviving
Person or (b) the Borrower or any Subsidiary may merge with an other Person not
specified in clause (a) above; provided that, in the case of a merger or
consolidation of the Borrower, the Borrower shall be the continuing or surviving
Person.

 

7.05        Dispositions.

 

Make any Disposition of all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole.

 

7.06        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing or would result therefrom, the
Borrower and each Subsidiary may purchase, redeem or otherwise acquire Equity
Interests issued by it in an amount not to exceed, in the aggregate, fifteen
percent (15%) of Consolidated Tangible Net Worth during the term of this
Agreement.

 

48

--------------------------------------------------------------------------------


 

7.07        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

 

7.08        Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of the Borrower (other
than a Subsidiary), whether or not in the ordinary course of business, other
than on fair and reasonable terms substantially as favorable to the Borrower or
such Subsidiary as would be obtainable by the Borrower or such Subsidiary at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.

 

The occurrence and continuance of any of the following at any time after the
initial Borrowing on the Closing Date shall constitute an Event of Default:

 

(a)           Non-Payment. The Borrower fails to pay (i) when and as required to
be paid herein, any amount of principal of any Loan, or (ii) within three days
after the same becomes due, any interest on any Loan or any fee due hereunder,
or (iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(b)           Specific Covenants. The Borrower or any of its Subsidiaries fails
to perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.11 or Article VII; or

 

(c)           Other Defaults. The Borrower or any of its Subsidiaries fails to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made; or

 

49

--------------------------------------------------------------------------------


 

(e)           Cross-Default/Cross-Acceleration.  (i) The Borrower or any of its
Subsidiaries (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee of Indebtedness (other than Indebtedness
hereunder, Indebtedness under Swap Contracts and Non-Recourse Indebtedness)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee (other than with respect to any Non-Recourse Bank Loan
Agreement Event of Default or Financial Covenant Bank Loan Agreement Event of
Default) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(other than with respect to any Non-Recourse Bank Loan Agreement Event of
Default or Financial Covenant Bank Loan Agreement Event of Default) or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Borrower or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which the Borrower or any Subsidiary is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount, (iii) the Borrower or any of its Subsidiaries fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Non-Recourse Indebtedness having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, (iv) a Non-Recourse Bank Loan
Agreement Event of Default occurs or is continuing (solely to the extent that
such Non-Recourse Bank Loan Agreement Event of Default is the result of an
acceleration of the maturity of Non-Recourse Indebtedness) or (v) a Financial
Covenant Bank Loan Agreement Event of Default occurs or is continuing; or

 

(f)            Insolvency Proceedings, Etc.  The Borrower or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

50

--------------------------------------------------------------------------------


 

(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any of
its Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)           Judgments. There is entered against the Borrower or any of its
Subsidiaries (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or the Borrower or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or the Borrower denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(k)           Change of Control. There occurs any Change of Control.

 

8.02        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

51

--------------------------------------------------------------------------------


 

(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default pursuant to
Sections 8.01(f) or (g) or the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

 

8.03        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Lenders (including fees, charges and disbursements of counsel to
the respective Lenders and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on Loans and fees, premiums and scheduled periodic payments, and
any interest accrued thereon, due under any Swap Contract between the Borrower
and any Lender, or any Affiliate of a Lender, ratably among the Lenders (and, in
the case of such Swap Contracts, Affiliates of Lenders) in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of Loans, payment of breakage, termination or other payments, and any
interest accrued thereon, due under any Swap Contract between the Borrower and
any Lender, or any Affiliate of a Lender, ratably among the Lenders (and, in the
case of such Swap Contracts, Affiliates of Lenders), in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

52

--------------------------------------------------------------------------------


 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints UBS AG to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article (other than Section 9.06)
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

 

9.02        Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

9.03        Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

53

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

9.05        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

54

--------------------------------------------------------------------------------


 

9.06        Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the approval of the Borrower
(unless an Event of Default under Section 8.01(a) or (f) has occurred and is
continuing), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders (and subject to the approval
of the Borrower (unless an Event of Default under Section 8.01(a) or (f) has
occurred and is continuing)), appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

55

--------------------------------------------------------------------------------


 

9.08        No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Arrangers,
Bookrunners, or Syndication Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

56

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

10.01      Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder (including pursuant
to Section 2.06) or under any other Loan Document without the written consent of
each Lender directly affected thereby; provided, however, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;

 

(d)           change Section 2.14 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender; or

 

(e)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects Loans and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein and (y) the
Required Lenders may consent to allow the Borrower to use cash collateral in the
context of a bankruptcy or insolvency proceeding.

 

57

--------------------------------------------------------------------------------


 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

58

--------------------------------------------------------------------------------


 

(c)           Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(d)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Bridge Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower. 
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03      No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agents and their Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, due diligence, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and

 

59

--------------------------------------------------------------------------------


 

disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Agents and
their Affiliates and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby (including, without limitation, each Lender’s agreement to
make Loans or the use or intended use of the proceeds thereof), (ii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
against an Indemnitee for breach in bad faith or a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  Notwithstanding the
foregoing, (A) Section 3.01 shall be the sole remedy for any indemnification
claim in respect of Taxes, and (B) each Indemnitee shall be obligated to refund
and return any and all amounts paid by the Borrower under this paragraph to such
Indemnitee for any such fees, expenses or damages to the extent such Indemnitee
is not entitled to payment of such amounts in accordance with the terms hereof.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing and without
relieving the Borrower of its obligations with respect thereto, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.13(d).

 

60

--------------------------------------------------------------------------------


 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

10.05      Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this

 

61

--------------------------------------------------------------------------------


 

Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment or grant of
a security interest subject to the restrictions of subsection (f) of this
Section, or (iv) to an SPC in accordance with the provisions of subsection
(h) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $2,500,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

62

--------------------------------------------------------------------------------


 

(A)          the consent of the Borrower (such consent (including any consent
pursuant to the proviso clause below) not to be unreasonably withheld or delayed
with respect to assignments after the Closing Date) shall be required unless
(1) with respect to assignments after the Closing Date, an Event of Default has
occurred and is continuing at the time of such assignment or (2) with respect to
assignments after the Closing Date, such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund; provided that, notwithstanding the foregoing,
for the twelve-month period commencing on the Closing Date, the consent of the
Borrower shall be required (other than upon the occurrence and continuation of a
payment or bankruptcy (with respect to the Borrower) Event of Default or the
failure of the Borrower to consummate a “Take-out Financing” following a
“Take-out Demand” (as each such term is defined in the Fee Letter) in accordance
with the terms of the Fee Letter) with respect to any assignment that would
result in any Initial Lender holding less than 51% of the aggregate outstanding
principal amount of Loans it held on the Closing Date; and

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to the Borrower.  No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall

 

63

--------------------------------------------------------------------------------


 

cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

Notwithstanding anything to the contrary herein (including, without limitation,
Section 10.01 and this Section 10.06), until after the Borrowing on the Closing
Date has occurred (i) no Initial Lender shall be relieved, released or novated
from its obligations hereunder (including its obligation to make Loans in
respect of any Borrowing on the Closing Date) in connection with any
syndication, assignment or participation of Loans, including its Commitments in
respect thereof and (ii) the Initial Lenders shall retain exclusive control over
all rights and obligations with respect to its Commitments, including all rights
with respect to consents, modifications, waivers and amendments, unless the
Borrower agrees in writing in its sole discretion.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  No transfer of
any Obligation under the Loan Documents shall be effective until entered into
the Register.  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender (with respect to its own interest only), at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and

 

64

--------------------------------------------------------------------------------


 

3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge, assign or
grant a security interest in, all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment or grant of a security interest to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment or grant of a security interest shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee or grantee
for such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.13(b)(ii). 
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender

 

65

--------------------------------------------------------------------------------


 

to the same extent, and as if, such Loan were made by such Granting Lender.  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

 

10.07      Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any governmental
agency or regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower that the
Administrative Agent, any such Lender reasonably believes is not bound by a duty
of confidentiality to the Borrower (i) to any rating agency (provided such
rating agencies are advised of the confidential nature of such information and
agree to keep such information confidential) or (j) as reasonably required by
any Lender or other Person providing financing to such Lender (provided such
Lenders or other Persons are advised of the confidential nature of such
information and agree to keep such information confidential).

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary,

 

66

--------------------------------------------------------------------------------


 

provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own or its other similarly situated customers’
confidential information.

 

10.08      Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10      Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and the Fee Letter constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to

 

67

--------------------------------------------------------------------------------


 

the subject matter hereof.  Upon the satisfaction of the conditions precedent
contained in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic image scan transmission (e.g., “pdf” via e-mail) shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

10.11      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.13      Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, or if any Lender does not consent to any
amendment or waiver of any provision hereof or of any other Loan Document for
which its consent is required under Section 10.01 after Required Lenders have
consented thereto, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

68

--------------------------------------------------------------------------------


 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; WITHOUT REGARD TO ITS
CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW), provided, however, that the interpretation of the definition of “Closing
Date Material Adverse Effect” (and whether or not a Closing Date Material
Adverse Effect has occurred) shall be governed by, and construed in accordance
with, the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY AND ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY AND ALL JUDGMENTS, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING WILL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

69

--------------------------------------------------------------------------------


 

(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.16      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, the Lenders and the other Lead Arrangers are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Lenders and the Lead Arrangers, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Lender and each Lead Arranger
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the

 

70

--------------------------------------------------------------------------------


 

Borrower or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent, any Lender nor any Lead Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders and the Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, any Lender nor any Lead
Arranger has any obligation to disclose any of such interests to the Borrower or
its Affiliates.  To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Lenders and the Lead Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.17      USA Patriot Act Notice.

 

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act.

 

10.18      Delivery of Signature Page.

 

Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a counterpart of this Agreement duly
executed by such Lender.

 

71

--------------------------------------------------------------------------------


 

Each of the parties hereto have caused a counterpart of this Agreement to be
duly executed as of the date first above written.

 

 

HCP, INC.

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Paul F. Gallagher

 

Name:

Paul F. Gallagher

 

Title:

Executive Vice President –
Chief Investment Officer

 

72

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Mary E. Evans

 

Name:

Mary E. Evans

 

Title:

Associate Director Banking Products Services, US

 

 

 

 

 

 

 

By:

/s/ April Varner-Nanton

 

Name:

April Varner-Nanton

 

Title:

Director Banking Products Services, US

 

73

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mary E. Evans

 

Name:

Mary E. Evans

 

Title:

Associate Director
Banking Products Services, US

 

 

 

 

 

 

 

By:

/s/ April Varner-Nanton

 

Name:

April Varner-Nanton

 

Title:

Director Banking Products Services, US

 

74

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Bouton

 

Name:

David Bouton

 

Title:

Managing Director

 

75

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Vanessa Sheh Meyer

 

Name:

Vanessa Sheh Meyer

 

Title:

Managing Director

 

76

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Amie L. Edwards

 

Name:

Amie L. Edwards

 

Title:

Senior Vice President

 

77

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Donald S. Shokrian

 

Name:

Donald S. Shokrian

 

Title:

Managing Director

 

78

--------------------------------------------------------------------------------